DETAILED ACTION
This action is in response to an amendment filed 3/3/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/3/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 recite the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. 2003/0134493 A1; “Cho”).
Regarding claim 1, Cho discloses a process comprising:  irradiating a gallium-based semiconductor workpiece with gamma rays to effect transmuting at least a portion of Ga in the workpiece to Ge to produce a doped gallium-based semiconductor material, wherein the gallium-based semiconductor workpiece comprises nitrogen (N) ([0023], [0031]).
Regarding claim 15, Cho discloses the gallium-based semiconductor workpiece comprises GaN ([0023]).
Regarding claim 16, Cho discloses annealing the doped gallium-based semiconductor material ([0023]).
Regarding claim 17, Cho discloses forming a doped gallium-based semiconductor material not specifically disclosed as radioactive ([0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. 4,025,365; “Martin”) in view of Cho et al. (U.S. 2003/0134493 A1; “Cho”).
Regarding claims 1-2, Martin discloses a process comprising:  irradiating a gallium-based semiconductor workpiece with gamma rays to effect transmuting at least a portion of Ga in the workpiece to Zn to produce a doped gallium-based semiconductor material (col 2, line 60 – col 3, line 12).  
Martin discloses the gallium-based semiconductor workpiece comprises a III-V compound (col 2, lines 60-64) but does not specifically disclose GaN.  However, Cho discloses a gallium-based semiconductor (III-V) workpiece comprises GaN ([0023]).  This has the advantage of forming a doped semiconductor material with a wider bandgap, which in turn allows for faster switching, higher efficiency and increased power density.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Martin with the gallium-based semiconductor workpiece comprising GaN, as taught by Cho, so as to form an electronic device with faster switching, higher efficiency and/or increased power density.
Regarding claim 3, Martin discloses 69Ga is transmuted to 68Zn (col 2, line 60 – col 3, line 6).
Regarding claims 4-5, Martin discloses irradiating gamma rays (col 2, line 60 – col 3, line 12) but does not disclose the gamma rays have an incident photon energy that is 7.5 MeV or more and 20.5 MeV or less.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a gamma ray incident photon energy that is 7.5 MeV or more and 20.5 MeV or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Martin discloses irradiating gamma rays (col 2, line 60 – col 3, line 12) but does not disclose the gamma rays have an incident photon energy that is within the range of 7.5 MeV and 10 MeV.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a gamma ray incident photon energy that is between 7.5 MeV and 10 MeV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Martin discloses the doped gallium-based semiconductor is a p-type doped gallium-based semiconductor material (col 2, lines 19-27; col 2, line 60 – col 3, line 12).
Regarding claim 16, Martin discloses annealing the doped gallium-based semiconductor material (col 3, lines 53-57).
Regarding claim 17, Martin discloses forming a doped gallium-based semiconductor material not specifically disclosed as radioactive (col 2, line 60 – col 3, line 12; col 3, lines 53-57).
Claim 4-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. 4,025,365; “Martin”) in view of Cho et al. (U.S. 2003/0134493 A1; “Cho”) as applied to claims 1 and 2 above, and further in view of Liao et al. (U.S. 6,114,225; “Liao”).
Regarding claims 4-6, Martin and Cho disclose irradiating gamma rays (Martin: col 2, line 60 – col 3, line 12) but do not disclose the gamma rays have an incident photon energy that is within the range of 7.5 MeV and 10 MeV.  However, Liao discloses irradiating gamma rays with an incident photon energy that is within the range of 7.5 MeV and 10 MeV (col 3, lines 29-35).  This has the advantage of producing a reliable beam of protons.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Martin and Cho with the gamma rays having an incident photon energy that is within the range of 7.5 MeV and 10 MeV, as taught by Liao, so as to produce a reliable beam of protons for the irradiation process.
Regarding claims 12-13, Martin and Cho disclose irradiating a gallium-based semiconductor workpiece (Martin: col 2, line 60 – col 3, line 12) but do not disclose shielding a first region during irradiation.  However, Liao discloses shielding with a high-Z material (e.g., Fe within Ni-Fe alloy; col 4, line 66- col 5, line 5) at least a first region during irradiation (col 2, lines 37-39; col 4, line 66- col 5, line 5) so as to selectively dope regions in the workpiece.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Martin and Cho with shielding with a high-Z material at least a first region during irradiation, as taught by Liao, so as to selectively dope regions in the workpiece.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 12, and 15-17, previously rejected in whole or in part under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (U.S. 4,025,365; “Martin”) have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments with respect to claim(s) 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered but they are not persuasive.  
Regarding claims 4-6, Applicant has included the term “about” in reference to ranges of incident photon energy of the gamma rays used in the irradiating process.  Examiner made a 35 U.S.C. 112(b) rejection because the term “about” is a relative term which renders the claim indefinite because it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant argues in the Remarks that the MPEP is clear that “[i]n determining the range encompassed by the term ‘about’, one must consider the context of the term as it is used in the specification and claims of the application.”  However, neither the claims nor the specification define what is encompassed by the term “about”.  Furthermore, in the semiconductor art, “about” does not have a universal meaning.  For example, in Herbots et al. (U.S. 2015/0243629 A1) “about” means within 5% of a value ([0072]).  In Cheng et al. (U.S. 2015/0179238 A1) “about” can mean within 10%, 5%, or any value between 1% and 10% depending on the situation ([0020]).  Thus, there is no universal definition of what is encompassed by the term “about” and one of ordinary skill in the semiconductor manufacturing art would not be reasonably apprised of the scope of the invention
Applicant's arguments with respect to claim(s) 1 and 15-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. 2003/0134493 A1; “Cho”) have been fully considered but they are not persuasive.
Applicant argues Cho cannot anticipate the claimed invention because the claimed method requires irradiating the gallium-based semiconductor workpiece with gamma rays in a photonuclear reaction, not thermal neutrons.  Examiner notes that the claims in their present form are not limited to “a photonuclear reaction.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/10/2022